Citation Nr: 0202421	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  96-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for blurred vision, to 
include as a claimed manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for joint pain 
involving the shoulders, elbows, wrists, left knee and back, 
claimed as manifestations of an undiagnosed illness.  

4.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for muscle pains, 
claimed as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for gastrointestinal 
symptoms, claimed as a manifestation of an undiagnosed 
illness.  

7.  Entitlement to service connection for neurological 
symptoms, claimed as a manifestation of an undiagnosed 
illness.  

8.  Entitlement to service connection for inability to 
concentrate, claimed as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1965 to May 1967 and 
from November 1990 to August 1991.  

The veteran served in Southwest Asia from December 1990 to 
July 1991 in support of Operation Desert Shield/Storm.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 by the RO.  

In an April 1996 Substantive Appeal, the veteran indicated a 
desire to have a hearing before a Member of the Board.  In 
April 1998, the veteran withdrew the request for a personal 
hearing and opted for a videoconference hearing.  

In June 1998, the veteran withdrew his request for a 
videoconference hearing and opted for a hearing before a 
Member of the Board at the RO.  

In January 1999, the veteran again withdrew the request for a 
hearing before a Member of the Board and indicated that he 
wanted his appeal considered on the record.  

The case was remanded by the Board to the RO in August 1999 
for additional development of the record.  

The previously discussed issue of service connection for 
short term memory loss as a claimed manifestation of an 
undiagnosed illness has not been developed for the purpose of 
appellate review.  It is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The veteran is shown to suffer from a correctable 
impairment of visual acuity due to known clinical conditions 
of anisometropia and presbyopia.  

2.  The veteran failed to report without explanation for 
medical examination scheduled for the purpose of evaluating 
his assertions of having symptoms due to an undiagnosed 
illness.  

3.  The veteran is not shown to have current symptoms of 
blurred vision; headaches; joint pain of the shoulders, 
wrists, left knee, back and elbows; fatigue; muscle pains; 
gastrointestinal symptoms; neurological symptoms; or the 
inability to concentrate due to an undiagnosed illness that 
had its clinical onset in service.  



CONCLUSION OF LAW

The veteran is not shown to have symptoms of blurred vision; 
headaches; joint pain of the shoulders, wrists, left knee, 
back and elbows; fatigue; muscle pains; gastrointestinal 
symptoms; neurological symptoms; or the inability to 
concentrate due to an undiagnosed illness that was incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1117(a), 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.317 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran asserts that he has blurred vision; 
headaches; joint pain of the shoulders, wrists, left knee, 
back and elbows; fatigue; muscle pain; gastrointestinal 
symptoms; neurological symptoms; and inability to concentrate 
as the result of an undiagnosed illness incurred during 
service in the Persian Gulf.  

Historically, the veteran had two periods of active military 
service, and his appeal stems from his second period of 
active service, including service in the Persian Gulf from 
December 1990 to July 1991.  

A careful review of the veteran's service medical records 
from his second period of service shows that he did not 
report any vision problems, fatigue, swollen or painful 
joints, headache, dizziness, anxiety or memory loss on a 
November 1990 quadrennial retention examination.  

In February 1991, the veteran complained of having blurred 
vision and headaches and intermittent tunnel vision with its 
onset two years prior thereto.  An ophthalmology evaluation 
noted an impression of positive ocular pathology consistent 
with migraine.  

In his May 1991 separation/redeployment Report of Medical 
History, the veteran indicated that he had had swollen or 
painful joints; dizziness or fainting spells; and eye 
trouble.  

The post-service private treatment records showed that the 
veteran was hospitalized in February 1994 with a left middle 
cerebral artery territory infarct from a cardio-embolic 
cause.  The veteran was admitted with sudden onset of aphasia 
and right hemiparesis.  He became stiff, had blurry vision 
and became hemiparetic on the right side.  A computerized 
tomography (CT) was positive for acute infarction in 
distribution of the left lateral centiculostriate vessels.  

A follow up report in March 1994 indicated that the veteran 
continued to have mild word finding difficulties.  

The veteran was afforded a VA examination in March 1995.  The 
veteran reported having occasional joint pain, mainly in the 
morning.  No particular joints bothered him.  The veteran 
also complained of having blurred vision approximately once 
per month.  The diagnosis was that of status post arthroscopy 
right knee secondary to anterior cruciate ligament surgery; 
status post embolic stroke left middle cerebral artery, 
resolved (February 1994) with minimal right-sided weakness; 
intermittent atrial fibrillation and flutter by history.  

In May 1995, the veteran was afforded a VA neuropsychiatry 
examination.  The veteran reported that his stroke in 
February 1994 had left him with weakness, clumsiness and 
decreased sensation in the right arm, weakness and numbness 
in the right leg, some weakness of the right face, and some 
confusion.  

The veteran indicated that currently he had little decrease 
in strength in the right arm and right leg.  There was easy 
fatigue of the right arm and right leg.  The veteran had some 
difficulty with processing information.  He had to search for 
words.  If he walked a long way, he began to drag the right 
foot.  

On mental status examination, the veteran was oriented times 
four and alert.  He was able to give a reasonable history.  
He did have mild anxiety.  He was not depressed nor 
psychotic.  His gait was normal, including heel, toe and 
tandem.  His speech was slow to respond at times and the 
veteran had to think to find his words.  He understood 
perfectly well and his speech was easily understandable.  

The veteran showed good rapid alternating movements with the 
left arm and leg.  With the right, they were somewhat slow 
and clumsy; including the arm and the leg.  Reflexes were 2+ 
and symmetrical.  Motor showed that the right arm and leg 
were slightly decreased in strength from the left, even 
though he was right-handed.  Sensory was intact throughout.  
Cranial nerves II through XII were intact throughout.  

The diagnosis was that of cerebrovascular accident with some 
right-sided weakness and some mild organic brain deficits.  

A March 1995 VA ophthalmology examination report noted that 
the veteran's past eye history included growing lights with 
patterns and subsequent headaches, beginning in February 
1991.  The assessment was that of anisometropia and 
presbyopia.  

In support of his claim of service connection, the veteran 
submitted two lay statements in June 1996.  

In the first, a family member noted that he had observed the 
behavior of the veteran for 47 years and that there had been 
significant changes in his behavior since his return from 
Saudi Arabia.  Specifically, the family member noted 
limitations in the veteran's ability to play sports due to 
stiffness of the muscles and joints.  He noted problems with 
short term memory, difficulty reading and writing, and 
frequent complaints of a nervous stomach.  According to the 
family member, the symptoms first began to be manifest in 
1992 and 1993.  

In the other lay statement, a fellow employee who had been 
under the veteran's supervision since 1988 noted a difference 
in the veteran's behavior after returning from the Gulf War.  
Specifically, the veteran appeared tired after long meetings 
and showed less patience with others.  Slowly, his 
handwriting had become difficult to read, and his thoughts on 
paper appeared much more sketchy and less detailed.  He often 
complained of being tired or having tightness in his muscles.  

The RO subsequently scheduled the veteran for orthopedic, 
pulmonary, digestive, mental and neurological reexaminations 
to determine the likely etiology of the claimed 
symptomatology.  The veteran thereafter failed to report to 
the scheduled examinations.  

In an April 1998 VA Form 21-4138, the veteran explained that 
he had not received notice of the scheduled examinations due 
to a change of address.  The veteran requested that the 
examinations be rescheduled.  

In January 1999, the veteran withdrew an earlier request for 
a personal hearing before a Member of the Board and asked 
that his appeal be considered on the record.  The case was 
thereafter transferred to the Board.  

In August 1999, the Board remanded the case back to the RO 
for further development of the record.  Per the directives of 
the Remand, the veteran was scheduled for another VA 
examination.  In addition, he was asked to provide 
information to the RO regarding any treatment received in 
connection with his claims of service connection since March 
1995.  

In a September 1999 VA Form 21-4138, the veteran indicated 
that he had not sought medical attention for his 
disabilities, but indicated that he did still suffer from 
short term memory loss, neurological problems, inability to 
concentrate, joint pains and gastrointestinal symptoms.  

The veteran failed to report to the Gulf War Examination 
scheduled on February 15, 2001.  

The RO sent a letter to the veteran dated February 26, 2001 
notifying the veteran of his failure to report to the 
scheduled examination.  The RO asked the veteran if he was 
willing to report for an examination and if there was a good 
reason why he did not report for the scheduled examination.  
The veteran was informed of the provisions of 38 C.F.R. 
§ 3.655, concerning the potentially adverse impact on his 
claim for failing to report for his VA examination without 
good cause.  

The veteran did not respond as of October 2001 to this 
letter.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317(a)(1) (2001).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months.  38 
C.F.R. § 3.317(a)(2), (3) (2001).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2001).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1) (2001).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2001).  

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations during the Gulf War.  

In the May 1991 separation physical, the veteran checked the 
boxes for, among other things, swollen or painful joints, 
dizziness or fainting spells, eye trouble, and broken bones, 
indicating that he had experienced them at some point during 
service.  

The service medical records show that he was treated for 
complaints of blurred vision associated with headaches and 
other symptoms that existed prior to his period of service.  
The diagnosis was that the symptoms were consistent with 
migraine.  

However, the service medical records do not show that the 
veteran was treated for complaints of swollen or painful 
joints, dizziness or fainting spells, or broken bones during 
service.  

After service, the record reflected that the veteran suffered 
a stroke in February 1994.  Symptoms associated with the 
stroke included blurred vision, short term memory loss and 
lack of concentration.  A follow-up examination in March 1994 
indicated that the veteran was doing very well and was less 
anxious and that his word finding difficulty had improved.  

As noted hereinabove, the veteran underwent a series of VA 
examinations in March and May 1995.  According to those 
examination reports, the veteran complained of blurred 
vision, joint pain, fatigue and weakness, memory loss and 
headaches.  The examiner did attribute the memory loss and 
right-sided weakness to the post-service cerebrovascular 
accident in February 1994.  

In addition, an ophthalmologist diagnosed the veteran's 
correctable visual problems as being due to anisometropia and 
presbyopia.  

However, the VA examiners at that time did not provide 
diagnoses referable to the claimed blurred vision, headache, 
joint pain, fatigue, muscle pain or the other symptoms; much 
less attribute these symptoms to an undiagnosed illness.  

Furthermore, the veteran did not complain of gastrointestinal 
symptoms during any of the examinations.  

In light of those examination reports, the case was remanded 
by the Board for the purpose of obtaining additional 
information to support the veteran's assertions and to afford 
him with appropriate examinations.  

Per the directives in the Remand, the examiner(s) were to 
note all associated objective and subjective symptoms and 
specifically identify which symptoms, if any, were not 
attributed to any diagnosis.  

The veteran failed to report to that examination.  When the 
veteran was thereafter notified of his failure to report and 
he was given an opportunity to reschedule the examination, he 
did not respond.  

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2001).  

Thus, as the veteran did not appear for the scheduled 
examination, the claim must adjudicated based on the evidence 
of the record.  

However, given the absence of a fully developed record due 
the veteran's unexplained failure to cooperate, the Board 
finds no basis, other than unsupported lay assertions, to 
establish that he is experiencing the claimed symptoms due to 
an undiagnosed illness that may be presumed to have developed 
in service.  As the veteran is not a medical expert, he is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The examinations were scheduled on behalf of the veteran for 
the explicit purpose of determining the etiology, known or 
unknown, of the veteran's claimed symptoms.  The veteran did 
not appear for the examinations.  The Board is aware that 
VA's duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Finally, the Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

The Board is cognizant of the fact that the RO has not 
considered the issues on appeal in light of the new law.  
Nonetheless, the Board finds that, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in 
July 1995, March 1996,  and February 1998 rating decisions, 
March 1996 Statement of the Case, and March 1998 and October 
2001 Supplemental Statements of the Case that service 
connection was not warranted based on a lack of medical 
evidence linking the veteran's claimed symptoms to an 
undiagnosed illness.  

The veteran was informed that a reexamination was necessary, 
yet he failed to report to such an examination.  That is the 
key issue in this case, and the rating decisions, as well as 
the Statement of the Case and the Supplemental Statements of 
the Case and more importantly, the August 1999 Remand by the 
Board informed the veteran what was needed to substantiate 
his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

The veteran in this regard did not report to a scheduled 
examination and was advised that serious consequences as to 
the outcome of his claim can result from his failure to 
appear for a scheduled examination.  See, e.g.,38 C.F.R. 
§ 3.655 (2001).  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims of 
service connection.  




ORDER

Service connection for blurred vision as a manifestation of 
an undiagnosed illness is denied.  

Service connection for headaches as a manifestation of an 
undiagnosed illness is denied.  

Service connection for joint pain of the shoulders, elbows, 
wrists, left knee and back as manifestations of an 
undiagnosed illness is denied.  

Service connection for fatigue as a manifestation of an 
undiagnosed illness is denied.  

Service connection for neurological symptoms as a 
manifestation of an undiagnosed illness is denied.  

Service connection for muscle pain as a manifestation of an 
undiagnosed illness is denied.  

Service connection for gastrointestinal symptoms as a 
manifestation of an undiagnosed illness is denied.  

Service connection for inability to concentrate as due to an 
undiagnosed illness is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

